      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 1 of 82




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

ESTATE OF GLENN MITCHELL
HAND, by and through PHYLLIS A.
HAND, Personal Representative,

      Plaintiff,

vs.
                                         CASE NO.: 4:20-CV-66-AW-HTC
FLORIDA DEPARTMENT OF
CORRECTIONS; CENTURION OF
FLORIDA; MHM HEALTH
PROFESSIONALS, INC.; DAVID E.
RODRIGUEZ-RIVERA, M.D., a/k/a
DAVID RODRIGUEZ, M.D.; JEAN
MAX SAINT CHARLES, M.D.; JUAN
SANTIAGO, M.D. a/k/a JUAN
SANTIAGO RIVERA, M.D.; PETER
FABIAN EDEMEKONG, M.D.;
DRIANNA NISHELL LAW, ARNP,

     Defendants.
________________________________/

 SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, the ESTATE OF GLENN MITCHELL HAND, by and through

PHYLLIS A. HAND, Personal Representative, by and through undersigned counsel,

hereby sues Defendant FLORIDA DEPARTMENT OF CORRECTIONS,

Defendant    CENTURION      OF   FLORIDA,      Defendant   MHM     HEALTH

PROFESSIONALS, INC., Defendant DAVID E. RODRIGUEZ-RIVERA, M.D.,

a.k.a. DAVID RODRIGUEZ, M.D., Defendant JEAN MAX SAINT CHARLES,

                                     1
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 2 of 82




M.D., Defendant JUAN SANTIAGO, M.D., aka JUAN SANTIAGO RIVERA,

M.D., Defendant PETER FABIAN EDEMEKONG, M.D., and Defendant

DRIANNA NISHELL LAW, ARNP, and, in support of this Second Amended

Complaint, alleges:

                                   INTRODUCTION

      1.       This Complaint asserts claims pursuant to 42 U.S.C. § 1983, as well as

claims of state law medical negligence and vicarious liability.

      2.       Pursuant to § 768.28(6)(a), Fla. Stat., notice of the injuries described in

this complaint was sent via certified mail to the Department of Financial Service and

to Governor Rick Scott, Warden Robert E. Smith, Jr. with the Lake Butler Prison –

Reception and Medical Center, Julie L. Jones with Florida Department of

Corrections, and Jason M. Harrold with Centurion of Florida, LLC on June 27, 2018.

      3.       Plaintiff’s claims for relief are also brought herein pursuant to 42

U.S.C. §§ 1983, 1988.

      4.       The claims alleged herein are brought within the applicable statute of

limitations.

      5.       All conditions precedent to the filing of this action have been

performed, waived, excused, or otherwise occurred.

///

///



                                             2
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 3 of 82




                          JURISDICTION AND VENUE

      6.     This court has federal question jurisdiction, pursuant to 28 U.S.C. §§

1331 and 1343, over 42 U.S.C. § 1983 claims.

      7.     This Court has jurisdiction over these claims as they arise under the

Constitution of the United States of America and have been brought before this court

pursuant to 42 U.S.C. § 1983

      8.     This Court has supplemental jurisdiction over the related state law

claims alleged herein pursuant to 28 U.S.C. § 1367, because the alleged claims

arising under Florida law are so related as to form part of the same case or

controversy arising under the § 1983 claims.

      9.     Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part

of the acts and omissions giving rise to Plaintiff’s claims occurred in this District.

                                      PARTIES

      10.    PHYLLIS A. HAND is the surviving wife of GLENN MITCHELL

HAND (“MR. HAND”) and serves as the Personal Representative of the ESTATE

OF GLENN MITCHELL HAND, having been so appointed on May 22, 2019.

      11.    Plaintiff, PHYLLIS A. HAND, as Personal Representative of the Estate

of GLENN MITCHELL HAND, is entitled to and empowered by the Florida

Wrongful Death Act to recover the estate, all the damages allowed pursuant to the

Florida Wrongful Death Act, section 768.16, et. seq.



                                           3
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 4 of 82




      12.    All potential beneficiaries of a recovery for wrongful death and their

relationship to the deceased, MR. HAND, are identified as follows:

             a.     PHYLLIS A. HAND the wife of MR. HAND.

      13.    At all times material hereto, MR. HAND was an inmate in the care and

custody of the Defendant DOC at Lake Butler Prison, Reception and Medical Center

(“RMC”).

      14.    At all times material, the Defendant DOC was responsible for the care

and treatment of MR. HAND at its facility at Lake Butler and had a nondelegable

duty to use reasonable care in the operation of RMC and the supervision and

protection of prisoners in its custody.

      15.    At all times material hereto, Defendant CENTURION OF FLORIDA,

LLC (“Defendant CENTURION”), was the health care company contracted with

DOC to provide medical care and treatment to prison inmates.

      16.    Upon     information    and   belief,   Defendant   MHM    HEALTH

PROFESSIONALS, INC., (“MHM”) is a foreign corporation, and at all times

material contracted and/or was otherwise associated with Defendant DOC,

Defendant CENTURION, Defendant DAVID E. RODRIGUEZ-RIVERA, M.D.,

a.k.a. DAVID RODRIGUEZ, M.D., Defendant JEAN MAX SAINT CHARLES,

M.D., Defendant JUAN SANTIAGO, M.D., aka JUAN SANTIAGO RIVERA,

M.D., Defendant PETER FABIAN EDEMEKONG, M.D., Defendant DRIANNA



                                           4
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 5 of 82




NISHELL LAW, ARNP to provide medical care and treatment to prison inmates,

including those admitted to RMC

      17.   Either Defendant DOC, Defendant CENTURION, and/or Defendant

MHM employed or otherwise contracted with nurses, nursing assistants, physicians

and nurse practitioners, and correctional officers who cared for and/or supervised

MR. HAND at RMC.

      18.   At all times material hereto, Defendant DAVID E. RODRIGUEZ-

RIVERA, M.D. (“Defendant RODRIGUEZ-RIVERA”) was a medical doctor at

RMC and rendered health care services to MR. HAND while admitted to RMC.

      19.   At all times material hereto, Defendant JEAN MAX SAINT

CHARLES, M.D. (“Defendant SAINT CHARLES”) was a medical doctor at RMC

and rendered health care services to MR. HAND while admitted to RMC.

      20.   At all times material hereto, Defendant JUAN SANTIAGO RIVERA,

M.D. (“Defendant SANTIAGO”) was a medical doctor at RMC and rendered health

care services to MR. HAND while admitted to RMC.

      21.   At   all   times   material   hereto,   Defendant   PETER    FABIAN

EDEMEKONG, M.D. (“Defendant EDEMEKONG”) was a medical doctor at RMC

and rendered health care services to MR. HAND while admitted to RMC.

///

///



                                          5
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 6 of 82




        22.   At all times material hereto, Defendant DRIANNA NISHELL LAW,

ARNP, (“Defendant LAW”) was a registered nurse at RMC and rendered health care

services to MR. HAND while admitted to RMC.

                                       FACTS

  MR. HAND’S TREATMENT FROM DECEMBER 6, 2016 TO APRIL 13,
                          2017

        23.   On Tuesday, December 6, 2016, MR. HAND was admitted into

Defendant DOC’s RMC inpatient hospital for treatment of right palatal tonsillar

cancer, squamous type, which was diagnosed during his incarceration in the fall of

2016.

        24.   During his admission, MR. HAND received chemotherapy and

radiation treatment to treat his cancer diagnosis.

        25.   On Monday, April 10, 2017, MR. HAND was seen by an ENT

physician who deemed that MR. HAND did not have cancer and there was no

evidence of recurrent disease.

        26.   On Thursday, April 13, 2017, after receiving chemotherapy and

radiation treatment, and being deemed cancer free, Defendant SAINT CHARLES

discharged MR. HAND from the inpatient hospital at RMC and ordered that MR.

HAND be returned to general population.

///

///

                                          6
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 7 of 82




      27.    At the time of his discharge on Thursday, April 13, 2017, Defendant

SAINT CHARLES noted that MR. HAND was afebrile, in stable condition, and did

not have any acute distress.

      28.    Defendant SAINT CHARLES discharge order ordered that MR.

HAND be discharged to the compound, to follow up with an ENT, follow up with a

plastic surgeon, follow up with his oncologist in three months, and follow up his

primary care physician in one week.

      29.    Defendant SAINT CHARLES discharge plan and respective physician

orders, however, did not include any plan for infection risk or control, physical

therapy, or MR. HAND’s nursing needs.

      30.    Defendant SAINT CHARLES’s plan also did not address MR.

HAND’s ability to ambulate, care for himself, or maintain his activities of daily

living.

      31.    Defendant SAINT CHARLES similarly did not mention any deep vein

thrombosis prevention plan.

      32.    Upon information and belief, Defendant SAINT CHARLES knew that

failing to conduct an adequate discharge plan prior to MR. HAND’s transfer to

general population on Thursday, April 13, 2017 based upon MR. HAND’s recent

medical history and treat would increase MR. HAND’s risk of developing serious

illness and infection and Defendant SAINT CHARLES chose to do so anyways.



                                        7
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 8 of 82




            THURSDAY, APRIL 13, 2017 TO FRIDAY, MAY 5, 2017

      33.    On Wednesday, April 19, 2017, MR. HAND, as advised, followed up

and presented to his primary care doctor with all normal vital signs and no

complaints. The health record indicated that MR. HAND stated to his primary care

physicians that “I am fine. I need dentures.” MR. HAND was advised to return on

Wednesday, October 4, 2017 for follow up.

      34.    On Thursday, April 20, 2017, MR. HAND made an inmate request for

dentures so that he could “eat like he should.” Notably, there were no health

complaints noted by MR. HAND.

      35.    On Wednesday, May 3, 2017, MR. HAND, as advised, followed up and

presented to with the plastic surgeon for a skin lesion on his left ear. After reviewing

MR. HAND’s medical history with him, the plastic surgeon examined the lesion on

his ear and determined it needed to be surgically removed. The plastic surgeon was

unable to perform the procedure that day due to requirements of prior approval

before scheduling a surgical procedure involving an inmate patient. As such, the

plastic surgeon completed a Request for Prior Approval of Health Care Services

form, designating the surgery as "[u]rgent" and requesting that it be scheduled at the

RMC’s Mobile Surgical Unit in Lake Butler, Florida, and submitted the form on

May 3, 2017.

///



                                           8
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 9 of 82




      36.    During his Wednesday, May 3, 2017 appointment, MR. HAND

presented with normal vital signs and no complaints.

      37.    On Monday, May 5, 2017, CT scans of MR. HAND’s head, neck, and

chest were performed in accordance with his discharge on April 13, 2017.

      38.    Like all reports for all tests to follow, no follow-up was given, and no

physician even acknowledged the reports until Thursday, May 11, 2017.

                               FRIDAY, MAY 5, 2017

      39.    On Monday, May 5, 2017, at approximately 12:35 pm, MR. HAND

was evaluated by Defendant LAW with complaints of nausea, vomiting, and

diarrhea for the past 15 hours. MR. HAND complained of a frontal lobe headache.

MR. HAND vitals were charted as follows: blood pressure 105/80, pulse 114,

oxygenation 95%, and temperature 98.4 degrees Fahrenheit.

      40.    Defendant LAW noted MR. HAND’s past medical history of tonsillar

cancer and recent chemotherapy but failed to include his COPD or hospital-acquired

pneumonia.

      41.    Per Defendant LAW’s documentation, MR. HAND was receiving

chemotherapy, which he was not at the time.

      42.    Defendant LAW documented the presence of a PICC line without a

dressing but did not describe it further other than it had “fell out”.

///



                                           9
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 10 of 82




      43.    Defendant LAW assessed MR. HAND as having gastroenteritis,

without addressing the headache etiology, or prior hospital-acquired pneumonia.

      44.    Defendant LAW failed to address any source of potential infection.

      45.    Defendant LAW’s treatment plan included Zofran and Ibuprofen, a

medication known to cause/exacerbate gastrointestinal problems that is

contraindicated in a patient with stomach problems.

      46.    Despite his history and the development of a serious medical condition

that required urgent medical treatment and evaluation, MR. HAND was discharged

to the compound without any assessment of investigation as to any source of

potential infection.

      47.    No antibiotics were ordered for or administered to MR. HAND.

      48.    Despite seeing MR. HAND on Friday, May 5, 2017, Defendant LAW

did not write any orders until Monday, May 8, 2017.

                            MONDAY, MAY 8, 2017

      49.    On May 8, 2017, at approximately 10:12 a.m., MR. HAND was seen

by K. Ginn, RN.

      50.    Nurse Ginn completed an "Abdominal Pain Protocol" and “Vomiting

Diarrhea Protocol.”

      51.    MR. HAND’s medical history was left incomplete and did not include

his COPD or previously acquired hospital-acquired pneumonia.



                                        10
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 11 of 82




        52.   The nurse documented MR. HAND’s chief complaint of nausea,

vomiting, and severe abdominal pain that was documented to have begun on May 4,

2017.

        53.   MR. HAND explained that he was experiencing crampy pain, and

green, watery, and acidic smelling stools.

        54.   MR. HAND explained that he had a decreased appetite and it was noted

that he was experiencing hypoactive bowel sounds in all four quadrants.

        55.   MR. HAND’s vitals were listed as: blood pressure 132/79, pulse 102,

respirations 16, oxygenation 96%, and temperature 98.4 degrees Fahrenheit.

        56.   MR. HAND was unable to stand for Nurse Ginn to take his blood

pressure.

        57.   Nurse Ginn charted skin tenting and that the mucous membranes in his

mouth were dry. These signs are indicative of dehydration, but Nurse Ginn nor

Defendant LAW, who co-signed the treatment orders on Monday, May 8, 2017,

treated the dehydration.

        58.   According to the Abdominal Pain Protocol and MR. HAND’s

complaints of severe pain and vomiting a clinician was to be notified immediately.

        59.   Also, according to the Vomiting/Diarrhea Protocol and MR. HAND’s

complaints of severe pain, skin tenting, and dry mucous membranes in his mouth a

clinician was to be notified immediately.



                                         11
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 12 of 82




        60.   On Monday, May 8, 2017, there are orders by Nurse Ginn, also signed

by Defendant LAW, for Ibuprofen and Zofran and to pull the PICC line, but no

further care is documented until he was admitted to RMC on Thursday, May 11,

2017.

        61.   Despite his history and the development of a serious medical condition

that required urgent medical treatment and evaluation, MR. HAND was discharged

to the compound without any assessment or investigation as to any source of

potential infection.

        62.   No antibiotics were ordered for or administered to MR. HAND.

        63.   Based upon his symptoms and complaints of severe pain and vomiting

for over four days and his development of a serious medical condition, a physician

was to be notified immediately.

        64.   Nursing staff documented the Defendant EDEMEKONG was notified,

but the time at which that occurred was blank.

        65.   There are no orders documented from Defendant EDEMEKONG in the

health record, and nursing staff did not initiate any nursing protocol orders for MR.

HAND.

        66.   It does not appear that Defendant EDEMEKONG was notified and no

physician ever reviewed the chart and no follow-up or medical treatment was given.

///



                                         12
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 13 of 82




       67.   If nursing staff did contact Defendant EDEMEKONG, then he/she

should have noted the time on the nursing protocol, along with the provider's orders

(or "no orders given").

       68.   In the alternative, if nursing staff were not able to contact Defendant

EDEMEKONG, then that should have been noted in the health record, and MR.

HAND should have had an urgent referral to a provider on May 8, 2017, due to his

symptoms of severe abdominal pain, nausea, vomiting, diarrhea, headache and

dehydration, especially with his cancer history.

       69.   Bottom line, MR. HAND was neither seen by Defendant

EDEMEKONG nor seen by any other physician until he was admitted to RMC on

Thursday, May 11, 2017, as an inpatient.

       70.   MR. HAND’s presentation on May 8, 2017 mandated treatment and

was so obvious that even a lay person would easily recognize the necessity for a

doctor’s attention, that, if left unattended, posed a substantial risk of serious harm to

MR. HAND.

       71.   Defendant LAW had knowledge of MR. HAND’s serious medical

condition as indicated by his presentation on May 5, 2017 and worsening condition

and presentation on May 8, 2017 but clearly disregarded the risks associated with

the serious medical condition based upon her diagnosis and orders.

///



                                           13
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 14 of 82




       72.   Defendant LAW’s treatment plan of MR. HAND included a follow-up

appointment with his primary care doctor in a week, but Defendant LAW failed to

order that appointment.

       73.   Despite MR. HAND’s presentation with a multitude of symptoms

indicating a serious medical condition and infection, Defendant LAW ignored the

signs and symptoms and chose not to perform a potential infectious disease

assessment and chose not to prescribe any antibiotics to treat MR. HAND’s serious

medical condition.

                          THURSDAY, MAY 11, 2017

       74.   From May 8, 2017 through May 11, 2017, MR. HAND’s serious

medical condition was ignored by Defendants and MR. HAND continued to

significantly deteriorate, such that he was unresponsive and/or unable to leave his

bunk and/or unable to ask for help.

       75.   During this time, Defendant LAW, Defendant EDEMEKONG,

Defendant DOC’s employees, agents, and staff, Defendant CENTURION’s

employees, agents, and staff, and Defendant MHM’s employees, agents, and staff

knew of MR. HAND’s serious medical condition and his deterioration but acted with

deliberate indifference and failed to do anything to treat the worsening serious

medical condition.

///



                                        14
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 15 of 82




       76.   Sometime on or about May 11, 2017, MR. HAND’s bunkmate notified

a Defendant DOC employee and/or Defendant CENTURION and/or Defendant

MHM agent or employee that MR. HAND had been unresponsive in his bed for

approximately a day to two days.

       77.   On Thursday, May 11, 2017, at approximately 9:26 p.m., MR. HAND

was admitted to the RMC, as an inpatient, by Defendant RODRIGUEZ-RIVERA,

with a serious medical condition, critically ill with alleged diagnoses of acute

dehydration and failure to thrive.

       78.   There is no documentation in the health record regarding how or why

MR. HAND came to be admitted to the hospital, only that he arrived via wheelchair

with an IV placed in his wrist.

       79.   MR. HAND’s admitting vitals were temperature 99.3 degrees

Fahrenheit, pulse 100, respirations 17, and blood pressure 109/70.

       80.   MR. HAND’s vital signs during this time and medical history reflect

that MR. HAND had a serious medical condition with an ongoing fever and

infection.

       81.   MR. HAND disclosed in his admission history and physical that he had

not eaten in two days and that he was not able to eat.

///

///



                                         15
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 16 of 82




        82.   At that time of his admission, MR. HAND was unable to legibly sign

his name for admission, was in a severely weak and guarded condition and unable

to use the urinal.

        83.   This is MR. HAND’s signature upon admission to RMC on May 11,

2017:




        84.   This is MR. HAND’s signature on May 12, 2017, the day after

admission:




        85.   For comparison, this is MR. HAND’s signature on May 5, 2017, less

than one week before his admission:




                                       16
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 17 of 82




        86.   For further comparison, this is MR. HAND’s signature on April 20,

2017:




        87.   MR. HAND’s presentation on Thursday, May 11, 2017 mandated

treatment and was so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention, that, if left unattended, posed a substantial risk of

serious harm to MR. HAND.

        88.   On Thursday, May 11, 2017, Defendant RODRIGUEZ-RIVERA had

knowledge of MR. HAND’s serious medical condition as indicated by his admission

to RMC but clearly disregarded the risks associated with the serious medical

condition based upon his admitting diagnosis and physician orders.

        89.   Despite MR. HAND’s presentation with a multitude of symptoms

indicating a serious infection, Defendant RODRIGUEZ-RIVERA with deliberate

indifference to the known risks of serious harm to MR. HAND, ignored the signs

and symptoms of a worsening infection and chose not to perform a potential

infectious disease assessment and chose not to prescribe any antibiotics to treat the

infection.

///

///


                                           17
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 18 of 82




       90.   The nursing staff indicated upon admission at approximately 11:00

p.m. on Thursday, May 11, 2017, that MR. HAND was continent of both bowel and

bladder.

       91.   At 11:45 p.m., Defendant RODRIGUEZ-RIVERA was notified that his

fever reached 101.9 degrees Fahrenheit.

       92.   Defendant RODRIGUEZ-RIVERA chose not to return to see MR.

HAND, but rather decided to take an easier course of treatment and simply ordered

Tylenol to be administered.

       93.   Even at this time, Defendant RODRIGUEZ-RIVERA continued to

choose not to consider any source of potential infection and choose not to order

antibiotics to treat MR. HAND’s worsening serious medical condition. Again,

Defendant RODRIGUEZ-RIVERA with deliberate indifference to the known risks

of serious harm to MR. HAND, ignored the signs and symptoms of a worsening

infection and chose not to perform a potential infectious disease assessment and

chose not to prescribe any antibiotics to treat the infection.

       94.   On Thursday, May 11, 2017, MR. HAND was only administered

medications for nausea, but no other medications were provided.

       95.   MR. HAND was only seen by a physician one time on Thursday, May

11, 2017 despite his severely worsening condition.

///



                                          18
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 19 of 82




                             FRIDAY, MAY 12, 2017

      96.    At 5:30 a.m. the next day on Friday, May 12, 2017, MR. HAND’s blood

was collected for a CBC panel, which would allow the health care providers, if

reviewed, an opportunity to further evaluate MR. HAND’s overall health and detect

a variety of diseases and conditions, such as infections.

      97.    Between 6:00 a.m. and 8:00 a.m., the nursing staff notated on two

separate occasions that MR. HAND’s serious medical condition continued to worsen

and that he was incontinent of bowel and that MR. HAND explained that he was too

weak to get out of bed.

      98.    At approximately 8:47 a.m., MR. HAND was seen by Defendant

SAINT CHARLES who without addressing any source for potential infection, other

than suspecting gastroenteritis, diagnosed him as being dehydrated.

      99.    Like Defendant RODRIGUEZ-RIVERA, Defendant EDEMEKONG

and Defendant LAW before him, Defendant SAINT CHARLES ignored the signs

and symptoms of MR. HAND’s worsening infection and serious medical condition,

chose not to perform a potential infectious disease assessment to identify why MR.

HAND’s condition had significantly worsened over the past week, and chose to

address MR. HAND’s serious medical condition by pursuing easier but less effective

treatment (i.e. adopting the prior health care providers diagnoses and treatment plan

despite the worsening condition).



                                         19
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 20 of 82




      100. Per the nursing notes, no antibiotics were administered to MR. HAND

because they were awaiting PICC line placement.

      101. At approximately 12:00 p.m., MR. HAND’s fever rose to about 101

degrees Fahrenheit. There is no record indicating a physician follow up on this.

      102. At approximately 3:38 pm, MR. HAND’s blood test results were

available for all health care workers providing care to MR. HAND.

      103. The CBC blood results indicated elevated white blood cell count,

elevated POLYS, and reduced LYMPHS objectively identifying a serious infection

and serious medical condition.

      104. The results were available for review from Friday, May 12, 2017 but

no physician reviewed the records until three days later, after the weekend on

Monday, May 15, 2017 when it was too late. During these three days, MR. HAND’s

serious medical condition substantially worsened, but his treatment plan remained

the same as when he was admitted.

      105. Defendant EDEMEKONG, Defendant LAW, Defendant SAINT

CHARLES, and Defendant RODRIGUEZ-RIVERA did not review the CBC blood

test results when they were made available on Friday, May 12, 2017. Accordingly,

they ignored vital information that would have helped them update their diagnosis

and treatment plan of MR. HAND, and/or transfer MR. HAND, and/or to provide

adequate treatment for MR. HAND’s serious medical condition.



                                        20
        Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 21 of 82




         106. Rather, Defendant EDEMEKONG, Defendant LAW, Defendant

SAINT CHARLES, and Defendant RODRIGUEZ-RIVERA acted with deliberate

indifference to MR. HAND’s serious medical condition, and ignored the substantial

risks associated with their failure to read the CBC test results and accurately

diagnosis MR. HAND, their failure to provide adequate medical treatment to treat

the worsening serious medical condition. Each Defendant totally failed to diagnose

MR. HAND and update his treatment plan, and/or transfer MR. HAND, and/or to

provide adequate treatment for MR. HAND’s serious medical condition.

         107. At 8:45 p.m., four days after originally ordered, a replacement PICC

line was attempted to be placed in MR. HAND’s right arm. Placement in his right

arm, however, was aborted due to occlusion and instead placed in his left brachial

vein.

         108. MR. HAND was only seen by a physician one time on Friday, May 12,

2017 despite his severely worsening condition.

                            SATURDAY, MAY 13, 2017

         109. On Saturday, May 13, 2017, at 12:00 am, MR. HAND’s fever was still

present and was nearly 101 degrees Fahrenheit. But MR. HAND was not seen by a

physician to address his worsening condition.

         110. The nursing staff noted that MR. HAND continued to be incontinent of

bowel and bladder, now for at least 24 hours.



                                         21
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 22 of 82




       111. The nursing staff noted that MR. HAND had very limited sensory

perception, was bedrest with very limited mobility, and suffered from inadequate

nutrition.

       112. The nursing staff noted that MR. HAND now required assistance with

all activities of daily living.

       113. At 1:30 pm. Defendant SANTIAGO saw MR. HAND one time at 1:30

pm. MR. HAND’s vital signs were blood pressure 127/82, pulse 116, respirations

19, temperature 103, oxygenation 96%.

       114. MR. HAND’s vital signs during this time reflected an obvious serious

medical condition with an ongoing fever and infection that was worsening as time

progressed.

       115. However, Defendant SANTIAGO, without looking at the CBC test

results that had been available to him for one day simply ordered to maintain the

same treatment protocol as ordered upon admission and to administer Tylenol for

the worsening fever. He did not address the worsening symptoms, identify the

source of the infection, or treat the infection.

       116. At 3:00 p.m., the nursing staff noted that MR. HAND’s PICC line

fluttered indicating incorrect placement of the PICC line.

       117. At 7:00 p.m., MR. HAND’s vital signs were blood pressure 125/98,

pulse 102, respirations 22, temperature 102.9, and oxygenation 97%, however, there



                                           22
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 23 of 82




was no physician response to MR. HAND’s worsening serious medical condition

and MR. HAND did not see a physician until 1:40 p.m. the next day consistent with

his one doctor visit each day during his admission.

      118. Further on Saturday, May 13, 2017, per the nursing notes, no antibiotics

were administered to MR. HAND because they were awaiting PICC line placement.

      119. Despite MR. HAND’s rapid deterioration and worsening serious

medical condition, as obviously indicated by MR. HAND’s presentation and the

nursing notes, Defendant SANTIAGO failed to address any source of potential

infection. Defendant SANTIAGO failed to review the CBC blood results that

clearly and objectively identified that MR. HAND was suffering from a serious

infection and serious medical condition and required immediate help.

      120. Like Defendant RODRIGUEZ-RIVERA, Defendant EDEMEKONG,

Defendant LAW, and Defendant SAINT CHARLES before him, Defendant

SANTIAGO chose to ignore MR. HAND’s serious medical condition and chose to

address MR. HAND’s serious medical condition by pursuing easier but less effective

treatment.

      121. Further, on Saturday, May 13, 2017, Defendant EDEMEKONG,

Defendant LAW, Defendant SAINT CHARLES, and Defendant RODRIGUEZ-

RIVERA, like Defendant SANTIAGO, failed to review the CBC blood test results

that had been available since Friday, May 12, 2017, and totally failed to diagnose



                                        23
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 24 of 82




MR. HAND and update his treatment plan, and/or transfer MR. HAND, and/or to

provide adequate treatment for MR. HAND’s serious medical condition.

      122. As of Saturday, May 13, 2017, Defendant EDEMEKONG, Defendant

LAW, Defendant SAINT CHARLES, Defendant RODRIGUEZ-RIVERA, and

Defendant SANTIAGO, all chose to ignore the obvious worsening of MR. HAND’s

serious medical condition and the objective test results identifying a clear infection,

and therefore did not provide MR. HAND any treatment for his serious medical

condition that was killing and eventually killed MR. HAND.

      123. MR. HAND was only seen by a physician one time on Saturday, May

13, 2017 despite his severely worsening condition.

                             SUNDAY, MAY 14, 2017

      124. On Sunday, May 14, 2017, the nursing staff noted that MR. HAND’s

speech was slurred, and that MR. HAND remained incontinent of bowel and bladder,

now for at least 48 hours.

      125. The nursing staff noted that MR. HAND required assistance with all

activities of daily living and a continued generalized overall weakness.

      126. Defendant SANTIAGO’s progress note at 1:40 p.m. indicated that

despite the clear deterioration of MR. HAND’s health and serious medical condition,

Defendant SANTIAGO’s plan remained the same “to follow current treatment and

follow close for any changes”. Still Defendant SANTIAGO failed to address or



                                          24
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 25 of 82




consider any type of infection and chose to ignore the obvious changes noted by the

nursing staff.

      127. Defendant SANTIAGO did not write any physician orders on Sunday,

May 14, 2017.

      128. Again, Defendant SANTIAGO failed to review the CBC blood results

that clearly and objectively identified that MR. HAND was suffering from a serious

infection and serious medical condition.

      129. Despite MR. HAND’s even more rapid deterioration and worsening

serious medical condition, as obviously indicated by MR. HAND’s presentation and

the updated nursing notes and observations, Defendant SANTIAGO failed to

address any source of potential infection. Defendant SANTIAGO failed to review

the CBC blood results that clearly and objectively identified that MR. HAND was

suffering from a serious infection and serious medical condition.

      130. Further, on Sunday, May 14, 2017, Defendant EDEMEKONG,

Defendant LAW, Defendant SAINT CHARLES, and Defendant RODRIGUEZ-

RIVERA, like Defendant SANTIAGO, failed to review the CBC blood test results

that had been available since Friday, May 12, 2017, and totally failed to diagnose

MR. HAND and update his treatment plan, and/or transfer MR. HAND, and/or to

provide adequate treatment for MR. HAND’s serious medical condition.




                                           25
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 26 of 82




       131. As of Sunday, May 14, 2017, Defendant EDEMEKONG, Defendant

LAW, Defendant SAINT CHARLES, Defendant RODRIGUEZ-RIVERA, and

Defendant SANTIAGO, all chose to ignore the obvious worsening of MR. HAND’s

serious medical condition and the objective test results identifying a clear infection,

and therefore did not treat the serious medical condition that was killing and

eventually killed MR. HAND.

       132. Despite the rapid deterioration of MR. HAND’s serious medical

condition, Defendant SANTIAGO’s plan remained the same “to follow current

treatment and follow close for any changes”.

       133. Defendant SANTIAGO continued to ignore MR. HAND’s serious

medical condition and his worsening symptoms and chose to address MR. HAND’s

serious medical condition by pursuing easier but less effective treatment.

       134. Again, MR. HAND was only seen by a physician one time on Sunday,

May 14, 2017 despite his severely worsening condition.

                            MONDAY, MAY 15, 2017

       135. On Monday, May 15, 2017, the nursing staff noted that MR. HAND

was now disoriented to person, place, thing, time, and situation and lethargic.

       136. The nursing staff noted that MR. HAND’s speech was slurred, now for

at least 24 hours, and inappropriate.

///



                                          26
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 27 of 82




      137. The nursing staff noted that MR. HAND continued to be incontinent of

bowel and bladder, now for at least three days, with hypoactive bowel sounds.

      138. The nursing staff continued to note that MR. HAND was suffering from

a generalized weakness overall.

      139. The nursing staff noted that MR. HAND was now total care and

assistance was required with all activities of daily living.

      140. The nursing staff noted that MR. HAND is on total parenteral nutrition

with difficulty swallowing.

      141. The nursing staff noted that MR. HAND’s condition continued to

deteriorate, as he was agitated, restless, had slurred speech, was immobile, and he

was found to be at high risk for falls even though he was assessed only three days

before as being a low risk. MR. HAND was assessed as needing “total care.”

      142. The nursing staff also noted diminished breath sounds in the lung exams

and he needed additional oxygen.

      143. A scab was noted on MR. HAND’s right hip for the first time,

indicating a skin breakdown and/or pressure wound had developed.

      144. The nursing staff noted that at 9:00 a.m., MR. HAND’s worsening

condition was communicated to Defendant SANTIAGO.

      145. At 10:30 a.m., Defendant SANTIAGO noted reviewing the Friday,

May 12, 2017 CBC laboratory results, but he did not mention the abnormal values



                                          27
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 28 of 82




or elevated white blood cell count and did not change MR. HAND’s treatment plan

other than to treat a newly acquired pressure sore.

      146.   MR. HAND’s vital signs during this time reflect a serious medical

condition with an ongoing fever and infection.

      147. Elsewhere in the records, is another copy of CBC laboratory results,

which included a handwritten note by Defendant EDEMEKONG on Monday, May

15, 2017 that the results were OK to file and to follow up with Defendant LAW on

Tuesday, May 16, 2017. Defendant EDEMEKONG did not write any physicians

orders for follow up.

      148. No follow-up was ever done by any medical staff at RMC.

      149. A new dual lumen PICC line was placed in the afternoon of Monday,

May 15, 2017, but there is no mention of any testing of the original PICC line for

infection.

      150. The only modifications Defendant SANTIAGO made in MR. HAND’s

treatment plan on Monday, May 15, 2017, was to treat a newly developed pressure

sore on his right hip. He continued to ignore the glaring and obvious infection that

was killing MR. HAND.

      151. Despite MR. HAND’s even more rapid deterioration and worsening

serious medical condition, as obviously indicated by MR. HAND’s presentation and

the updated nursing notes and observations, Defendant SANTIAGO failed to



                                         28
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 29 of 82




address any source of potential infection. Defendant SANTIAGO failed to review

the CBC blood results that clearly and objectively identified that MR. HAND was

suffering from a serious infection and serious medical condition.

      152. Further, on Monday, May 15, 2017, Defendant EDEMEKONG,

Defendant LAW, Defendant SAINT CHARLES, and Defendant RODRIGUEZ-

RIVERA, and Defendant SANTIAGO failed to acknowledge the significant

findings of the CBC blood test results that had been available since Friday May 12,

2017, and totally failed to diagnose MR. HAND and update his treatment plan,

and/or transfer MR. HAND, and/or to provide adequate treatment for MR. HAND’s

serious medical condition.

      153. As of Monday, May 15, 2017, Defendant EDEMEKONG, Defendant

LAW, Defendant SAINT CHARLES, Defendant RODRIGUEZ-RIVERA, and

Defendant SANTIAGO, all chose to ignore the obvious worsening of MR. HAND’s

serious medical condition and the objective test results identifying a clear infection,

and therefore did not treat the serious medical condition that was killing and

eventually killed MR. HAND.

      154. There were no changes to the treatment of MR. HAND’s significantly

worsening serious medical condition. The serious medical condition was ignored,

and GLENN MICHELL HAND was left to deteriorate further, to the point of no

return on the morning of Tuesday, May 16, 2017.



                                          29
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 30 of 82




                            TUESDAY, MAY 16, 2017

      155. At 8:30 am, the nursing staff notes that MR. HAND is disoriented and

unresponsive. His vital signs were 56% oxygenation, blood pressure 130/81, pulse

120, 35 respirations, and a temperature of 100 degrees Fahrenheit.

      156. The nursing staff notes that MR. HAND had an abnormal heart rate and

rhythm and bilateral calf redness, tenderness, and swelling.

      157. The nursing staff, again, noted diminished breath sounds.

      158. MR. HAND was placed on a ventilator, the code team was called, and

MR. HAND was sent via EMS to UF Health Shands Hospital (“Shands”) in

Gainesville, Florida with a stroke alert and observed “seizure like activity”.

         WEDNESDAY, MAY 17, 2017 – THURSDAY, JUNE 1, 2017

      159. At Shands, MR. HAND underwent several diagnostic and laboratory

tests that indicated that MR. HAND was suffering from extensive colonization of

his body by Pseudomonas, one of the most common hospital-acquired bacteria and

that his heart, brain, liver, and other vital organs had been seeded with septic emboli.

MR. HAND was in respiratory failure and required intubation. MR. HAND was

diagnosed with a large middle cerebral artery (MCA) infarct on the left side with

multiple bilateral infarcts, endocarditis with mitral valve vegetation, pseudomonas,

bacterial meningitis, ventriculitis, and sepsis with multiple organ dysfunction.




                                          30
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 31 of 82




       160. The physicians at Shands determined that the source of the infection

that caused MR. HAND’s serious medical condition was the PICC line.

       161. This was the source of the infection that Defendant LAW, Defendant

EDEMEKONG, Defendant SANTIAGO, Defendant SAINT CHARLES, and

Defendant RODRIGUEZ-RIVERA totally failed to diagnose or consider despite the

glaring and obvious signs, symptoms, and the unread and ignored diagnostic tests

clearly indicated.

       162. On or about Wednesday, May 31, 2017, upon consultation with MR.

HAND’s medical team at Shands, his family decided on a withdrawal of care based

on his poor prognosis.

       163. MR. HAND was extubated and was transferred back to RMC on

Wednesday, May 31, 2017 with comfort care goals only.

       164. On or about Thursday, June 1, 2017, at 1:35 a.m., MR. HAND died and

was pronounced dead by Defendant RODRIGUEZ-RIVERA at RMC.

       165. On Thursday, June 1, 2017, Defendant RODRIGUEZ-RIVERA

determined MR. HAND’s cause of death was sepsis and respiratory failure.

       166. MR. HAND’s death came just approximately three months before his

release from his eighteen-month prison sentence.

///

///



                                       31
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 32 of 82




                                   COUNT I
                               NEGLIGENCE v. DOC

       167. Plaintiff realleges and incorporates by reference paragraphs 1-165 as

if set forth fully herein and further states:

       168. This claim is brought pursuant to Florida’s Wrongful Death Act,

section 768.16, et. seq., Florida Statutes.

       169. At all times relevant hereto, MR. HAND was in the custody and

control of the Defendant DOC, as an inmate at RMC.

       170. At that time and place the Defendant DOC had in its employment

Correctional Officers and other staff, who were at all times material herein working

within the course and scope of their employment with the Defendant DOC.

       171. From approximately May 9, 2017 until May 11, 2017, MR. HAND was

unresponsive and unable to care for himself and/or ask for any type of medical

assistance.

       172. On or about May 11, 2017, MR. HAND’s bunk mate alerted DOC staff

that he was unresponsive and had been unresponsive for a significant period of time.

       173. At all times material hereto, Defendant DOC had a non-delegable duty

to use reasonable care in the operation of its facility and to use reasonable care in

providing for the care, treatment and supervision of the inmates in its custody.

       174. Defendant DOC is vicariously liable for the negligence of its

employees, agents, and/or servants.

                                              32
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 33 of 82




       175. Defendant DOC is directly liable for its failure to screen, train, retrain,

supervise, discipline and terminate its employees, agents, and/or servants.

       176. During said period of time, DOC staff failed to properly monitor,

supervise and/or assess MR. HAND and failed to call for medical staff of any sort

to check on MR. HAND’s condition and/or failed to timely transfer MR. HAND to

be evaluated and/or failed to see that MR. HAND receive any care or treatment,

during which time he was incapacitated and unable to request or ask for help and/or

aid and/or medical assistance, which said failures did cause and contribute to MR.

HAND’s death.

       177. As a direct and proximate result of Defendant DOC’s negligence and

that of its employees, MR. HAND died on or about June 1, 2017.

       178. WHEREFORE, Plaintiff, the ESTATE OF GLENN MITCHELL

HAND, by and through PHYLLIS A. HAND, Personal Representative seeks relief

as noted below.

                            COUNT II
    DELIBERATE INDIFFERENCE & FAILURE TO TREAT UNDER 42
                  U.S.C. § 1983 v. CENTURION

       179. Plaintiff realleges and incorporates by reference paragraphs 1-165 as

if set forth fully herein and further states:

       180. Plaintiff is entitled to relief against Defendant CENTURION for a

systemic failure to treat known serious medical conditions in violation of the Eighth



                                            33
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 34 of 82




Amendment to the U.S. Constitution, as further set out in the General Allegations,

above.

      181. Plaintiff is entitled to relief against Defendant CENTURION because

it was deliberately indifferent in maintaining policies and procedures, customs and

practices that made constitutional violations such as those suffered by MR. HAND

substantially certain to happen and ignored a history of known such abuses.

      182. Defendant CENTURION had a duty to provide medical treatment for

a known serious medical condition under the Eighth Amendment to the U.S.

Constitution.

      183. Defendant CENTURION was also deliberately indifferent in failing to

treat a known serious medical condition in that it also had a custom and practice of

delaying and denying care to maximize its profits and of demanding that its

employees make decisions calculated to save money rather than to provide needed

medical care, including decisions that delayed or denied care, resulting in more

serious injuries than otherwise would have been suffered and/or death.

      184. Defendant CENTURION took over the contract for prisoner health

care from Corizon, LLC in 2016 and hired most of Corizon’s medical staff, medical

department organization and continued the former health care contractor’s denial




                                         34
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 35 of 82




and delay of care. Corizon’s prior policy and practice of denying prisoners

medical care is evidenced by the following:

             a.      The Corizon contract became operational in 2013. As early as

2014, the DOC expressed concern that audits showed Corizon failing to provide

care to prisoners.

             b.      In 2015, DOC Secretary Julie Jones reported that private health

care providers, including Corizon, were not performing “at the level that’s covered

by their contracts.” By late 2015, Corizon was being fined by the State of Florida

for failure to live up to its contract obligations to provide adequate health care to

prisoners.

             c.      Corizon failed to provide, or cooperated in, maintained,

enforced, tolerated, or condoned, the failure to provide timely and adequate

medical care to an inmate suffering a life-threatening medical condition.

             d.      Corizon had a custom of basing medical care on cost rather than

medical judgment in deciding what treatment to provide and when it should be

provided, and a custom of not providing more expensive care to prisoners except

when the condition had reached an emergency stage and sometimes not even then.

///

///



                                         35
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 36 of 82




             e.     As a matter of policy, costly care was generally provided, if

ever, only in life- threatening situations without regard for the pain and debilitation

to the patient.

             f.     Corizon has enforced this policy, practice, and custom around

the nation so that Corizon has been terminated as a prison health care provider in

several states.

             g.     In Florida, one year after Corizon took over prisoner medical

care, then-DOC Secretary Michael Crews sent a letter to Corizon threatening to

withhold payment and remove facilities from Corizon control if improvements

were not made to the level of care being provided to Florida prisoners.

             h.     The letter stated that Corizon’s “level of care continues to fall

below the contractually required standard.” Specifically, Crews identified failures

in patient care issues, utilization management, and communication.

      185. Defendant CENTURION has a policy and custom of failing to provide

medical care and medical treatment for serious medical conditions as follows:

             a.     Defendant CENTURION has continued the Corizon policy of

denying and delaying health care to prisoners – as little care as possible, as late as

possible, as is evidenced by the fact that MR. HAND was not transferred to a facility

to address his serious medical condition until he was having seizures and was

completely unresponsive and in a vegetative state, after approximately two weeks

                                          36
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 37 of 82




of severely deteriorating condition;

             b.      Defendant CENTURION has a national corporate policy to

provide prisoners as little care as possible as late as possible in order to maximize

profits;

             c.      Because Defendant CENTURION encourages employees to

minimize health care cost even when it put prisoners at risk, medical staff felt free

to deny care;

             d.      Defendant CENTURION short-staffs medical positions so

inmates, such as MR. HAND, are forced to wait hours or are never seen by a

medical physician;

             e.      Defendant CENTURION has a practice of denying care then

fabricating a “refusal of care,” writing “refused to sign” where the inmate’s

signature should be.

             f.      Defendant CENTURION fails to discipline medical staff for

withholding medical care; and

             g.      Defendant CENTURION has a practice of under-paying

medical doctors but permitting them to work short hours, so they are rarely

available to inmates.

       186. That during the period of time that MR. HAND was a patient of the

Defendant CENTURION, Defendant CENTURION was deliberately indifferent in



                                         37
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 38 of 82




failing to provide needed medical care for a known serious medical condition. Said

deliberate indifference included, but is not limited to the commission and/or

omission of the following acts:

             a.    Maintaining policies of denial, delay, and minimization of care

in order to cut costs and maximize profits in its Florida contracts and across the

nation.

             b.    Short-staffing medical positions needed for timely care and

treatment;

             c.    Failure to provide MR. HAND timely treatment for infection or

to take him to a medical facility or to medical providers who could provide

treatment;

             d.    Failure to ensure that MR. HAND provide proper treatment and

health care follow-up of a serious medical condition, such that he lay unresponsive

and unattended to for over two days in his cell;

             e.    Failure to maintain policies and protocols to make sure that

prisoners with serious chronic and acute medical conditions were timely treated;

             f.    Failure to timely respond to changes in MR. HAND’s medical

condition resulting widespread infection including pseudomonas, bacterial

meningitis, ventriculitis, and sepsis with multiple organ dysfunction, which caused




                                         38
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 39 of 82




and lead to his death;

             g.     Failure to maintain accurate records to provide a guide for

treatment.

      187. That as a direct and proximate result of any of the above acts of deliberate

indifference and Defendant’s denial of care, MR. HAND was killed.

      188. As it was necessary for Plaintiff to hire the undersigned attorney to

represent Plaintiff, Plaintiff is entitled to an award of attorneys’ fees and costs.

      189. WHEREFORE, Plaintiff, the ESTATE OF GLENN MITCHELL

HAND, by and through PHYLLIS A. HAND, Personal Representative seeks relief

as noted below.

                             COUNT III
   DELIBERATE INDIFFERENCE & FAILURE TO TREAT UNDER 42
U.S.C. § 1983 v. FRANCIS DUCOSIN ONG, M.D.; DAVID E. RODRIGUEZ-
  RIVERA, M.D., a.k.a. DAVID RODRIGUEZ, M.D.; JEAN MAX SAINT
    CHARLES, M.D.; JUAN SANTIAGO, M.D. a.k.a JUAN SANTIAGO
    RIVERA, M.D.; PETER FABIAN EDEMEKONG, M.D.; DRIANNA
            NISHELL LAW, ARNP (individual capacity claims)

                  (COUNT DISMISSED, SEE COUNTS XIII - XVII)

                          COUNT IV
          MEDICAL NEGLIGENCE v. CENTURION OF FLORIDA

      190. Plaintiff realleges and incorporates by reference paragraphs 1-165 as if

set forth fully herein and further states:




                                             39
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 40 of 82




      191. Defendant CENTURION had a duty to properly evaluate, diagnose,

manage, monitor and treat its patient, Plaintiff, MR. HAND.

      192. Defendant CENTURION had a duty to hire qualified employees,

servants, and/or agents, train and retrain their employees, servants, and/or agents,

and supervise their employees, servants, and/or agents to properly evaluate,

diagnose, manage, monitor and treat its patient, Plaintiff, MR. HAND.

      193. Defendant CENTURION, through its employees, servants and agents

(actual and/or apparent), including nurses, clerks, doctors and/or ancillary staff at

RMC, breached that duty and were negligent for at least the following reasons:

             a.    Failing to adequately inform MR. HAND;

             b.    Failing to adequately recognize, timely diagnose, and treat MR.

HAND;

             c.    Failing to conduct adequate discharge planning prior to MR.

HAND transfer to general population on April 13, 2017, which increased his risk of

developing serious illness and infection;

             d.    Failing to timely, appropriately, and adequately assess and treat

MR. HAND’s symptoms and abnormal vital signs;

             e.    Failing to timely, appropriately, and adequately assess and treat

MR. HAND’s worsening condition during his RMC admission;




                                            40
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 41 of 82




             f.    Failing to timely order and review appropriate diagnostic and

laboratory tests to further evaluate and assess MR. HAND’s condition;

             g.    Failing to timely administer antibiotics to treat MR. HAND’s

infection;

             h.    Failing to coordinate care between health care providers and

advocate for MR. HAND;

             i.    Failing to timely provide for a transfer to a different facility for

appropriate care and/or intensive care with constant medical monitoring;

             j.    Failing to timely, accurately, and appropriately document MR.

HAND;

             k.    Failing to ensure that MR. HAND was evaluated by his primary

care provider;

             l.    Prescribing ibuprofen for MR. HAND, a mediation known for

causing GI problems;

             m.    Failing to address MR. HAND’s serious complaints of

abdominal pain, nausea, vomiting, and diarrhea;

             n.    Falsifying health records;

             o.    Failing to timely notify physicians of MR. HAND’s abnormal

assessments, and failing to document any follow-up assessments; and




                                         41
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 42 of 82




                p.   Failing to timely, accurately, and appropriately document MR.

HAND’s condition in his medical records.

                q.   Failing to timely examine and see MR. HAND.

                r.   Failing to have appropriate personnel who could properly

diagnose, care, and treat MR. HAND’s condition;

                s.   Failing to fully or sufficiently inform MR. HAND or his wife,

PHYLLIS A. HAND, that she was suffering from a severe medical condition;

                t.   Failing to inform MR. HAND or his wife, PHYLLIS A. HAND,

of any medically acceptable alternative diagnostic procedures that could confirm his

condition;

                u.   Failing to inform MR. HAND or his wife, PHYLLIS A. HAND,

of any medically accepted alternative treatments or procedures, and of the substantial

risks and hazards inherent in the conditions he was suffering from;

                v.   Failing to properly communicate and/or provide continuity of

care with regard to MR. HAND’s condition;

                w.   Failing to timely and properly interpret MR. HAND’s diagnostic

test results;

                x.   Failing to properly order follow up and provide appropriate care

to MR. HAND following diagnostic test results;




                                          42
       Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 43 of 82




              y.    Failing, pursuant to common law and pursuant to Florida Statutes

§766.110, to ensure that the physicians and other health care providers who treated

MR. HAND, including but not limited to the those who issued physician orders and

failed to follow and complete the physician orders necessary to properly diagnose

and treat patients, were qualified and had sufficient knowledge and training in the

treatment of MR. HAND’s condition;

              z.    Failing to perform diagnostic tests necessary to diagnose MR.

HAND and to formulate and institute a proper treatment plan for him;

              aa.   Failing to timely recognize, document, identify and/or diagnose

MR. HAND;

              bb.   Failing to take all other appropriate steps to ensure that MR.

HAND had a proper course of treatment that met the applicable standard of care;

and;

              cc.   Failing to timely transfer MR. HAND to a facility with a higher

level of care necessary to adequately treat and care for MR. HAND;

              dd.   Failing to maintain adequate policies and procedures, or if there

were, failing to follow the policies and procedures.

        194. As a direct and proximate result of the negligence described in this

Count, MR. HAND died and his Estate, his surviving wife, PHYLLIS A. HAND




                                         43
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 44 of 82




have suffered damages in the past and will continue to suffer in the future damages

and seeks relief as noted below.

       195. Plaintiff has complied with all common law and statutory conditions

precedent to bringing this action, including but not limited to all applicable

provisions of the Florida Medical Malpractice Act found in Chapter 766, Florida

Statutes, and all applicable provisions of Florida Statute §768.28, including timely

providing the required written notice to Defendant CENTURION OF FLORIDA.

       196. Undersigned counsel for Plaintiff hereby certifies that a reasonable

investigation has been undertaken in connection with this case and said investigation

has given rise to a good faith belief that grounds exist for a medical negligence action

against Defendant CENTURION OF FLORIDA.

                           COUNT V
         MEDICAL NEGLIGENCE v. FRANCIS DUCOSIN ONG, M.D.

                                (COUNT DISMISSED)

                           COUNT VI
   MEDICAL NEGLIGENCE v. DAVID E. RODRIGUEZ-RIVERA, M.D.,
                a.k.a. DAVID RODRIGUEZ, M.D.

       197. Plaintiff realleges and incorporates by reference paragraphs 1-165 as if

set forth fully herein and further states:

///

///



                                             44
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 45 of 82




      198. Defendant RODRIGUEZ-RIVERA had a duty to render proper care

and treatment to MR. HAND in accordance with the prevailing standard of care for

similar health care providers under similar circumstances.

      199. Defendant RODRIGUEZ-RIVERA breached that duty and was

negligent for at least the following reasons:

             a.     Failing to adequately inform MR. HAND;

             b.     Failing to adequately recognize, timely diagnose, and treat MR.

HAND;

             c.     Failing to conduct adequate discharge planning prior to MR.

HAND transfer to general population on April 13, 2017, which increased his risk of

developing serious illness and infection;

             d.     Failing to timely, appropriately, and adequately assess and treat

MR. HAND’s symptoms and abnormal vital signs;

             e.     Failing to timely, appropriately, and adequately assess and treat

MR. HAND’s worsening condition during his RMC admission;

             f.     Failing to timely order and review appropriate diagnostic and

laboratory tests to further evaluate and assess MR. HAND’s condition;

             g.     Failing to timely administer antibiotics to treat MR. HAND’s

infection;




                                            45
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 46 of 82




             h.     Failing to coordinate care between health care providers and

advocate for MR. HAND;

             i.     Failing to timely provide for a transfer to a different facility for

appropriate care and/or intensive care with constant medical monitoring; and

             j.     Failing to timely, accurately, and appropriately document MR.

HAND.

      200. The actions and omissions of Defendant RODRIGUEZ-RIVERA,

described above, were negligent and below the applicable standards of care for

physicians practicing the specialty of correctional health services pursuant to Florida

Statutes section 766.102, i.e., below that level of care, skill, and treatment which, in

light of all relevant surrounding circumstances, is recognized as acceptable and

appropriate by reasonably prudent similar healthcare providers.

      201. As a direct and proximate result of the negligence described in this

Count, MR. HAND died and his Estate, his surviving wife, PHYLLIS A. HAND

have suffered damages in the past and will continue to suffer in the future damages

and seeks relief as noted below.

      202. Plaintiff has complied with all common law and statutory conditions

precedent to bringing this action, including but not limited to all applicable

provisions of the Florida Medical Malpractice Act found in Chapter 766, Florida




                                          46
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 47 of 82




Statutes, and all applicable provisions of Florida Statute §768.28, including timely

providing the required written notice to Defendant RODRIGUEZ-RIVERA.

       203. Undersigned counsel for Plaintiff hereby certifies that a reasonable

investigation has been undertaken in connection with this case and said investigation

has given rise to a good faith belief that grounds exist for a medical negligence action

against Defendant RODRIGUEZ-RIVERA.

                         COUNT VII
      MEDICAL NEGLIGENCE v. JEAN MAX SAINT CHARLES, M.D.

       204. Plaintiff realleges and incorporates by reference paragraphs 1-165 as if

set forth fully herein and further states:

       205. Defendant SAINT CHARLES had a duty to render proper care and

treatment to MR. HAND in accordance with the prevailing standard of care for

similar health care providers under similar circumstances.

       206. Defendant SAINT CHARLES breached that duty and was negligent for

at least the following reasons:

             a.     Failing to adequately inform MR. HAND;

             b.     Failing to adequately recognize, timely diagnose, and treat MR.

HAND;

///

///



                                             47
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 48 of 82




             c.    Failing to conduct adequate discharge planning prior to MR.

HAND transfer to general population on April 13, 2017, which increased his risk of

developing serious illness and infection;

             d.    Failing to timely, appropriately, and adequately assess and treat

MR. HAND’s symptoms and abnormal vital signs;

             e.    Failing to timely, appropriately, and adequately assess and treat

MR. HAND’s worsening condition during his RMC admission;

             f.    Failing to timely order and review appropriate diagnostic and

laboratory tests to further evaluate and assess MR. HAND’s condition;

             g.    Failing to timely administer antibiotics to treat MR. HAND’s

infection;

             h.    Failing to coordinate care between health care providers and

advocate for MR. HAND;

             i.    Failing to timely provide for a transfer to a different facility for

appropriate care and/or intensive care with constant medical monitoring; and

             j.    Failing to timely, accurately, and appropriately document MR.

HAND.

      207. The actions and omissions of Defendant SAINT CHARLES, described

above, were negligent and below the applicable standards of care for physicians




                                            48
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 49 of 82




practicing the specialty of specialty of correctional health services pursuant to

Florida Statutes section 766.102, i.e., below that level of care, skill, and treatment

which, in light of all relevant surrounding circumstances, is recognized as acceptable

and appropriate by reasonably prudent similar healthcare providers.

       208. As a direct and proximate result of the negligence described in this

Count, MR. HAND died and his Estate, his surviving wife, PHYLLIS A. HAND

have suffered damages in the past and will continue to suffer in the future damages

and seeks relief as noted below.

       209. Plaintiff has complied with all common law and statutory conditions

precedent to bringing this action, including but not limited to all applicable

provisions of the Florida Medical Malpractice Act found in Chapter 766, Florida

Statutes, and all applicable provisions of Florida Statute §768.28, including timely

providing the required written notice to Defendant SAINT CHARLES.

       210. Undersigned counsel for Plaintiff hereby certifies that a reasonable

investigation has been undertaken in connection with this case and said investigation

has given rise to a good faith belief that grounds exist for a medical negligence action

against Defendant SAINT CHARLES.

///

///

///


                                          49
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 50 of 82




                       COUNT VIII
     MEDICAL NEGLIGENCE v. JUAN SANTIAGO, M.D. a.k.a. JUAN
                  SANTIAGO RIVERA, M.D.

      211. Plaintiff realleges and incorporates by reference paragraphs 1-165 as if

set forth fully herein and further states:

      212. Defendant SANTIAGO had a duty to render proper care and treatment

to MR. HAND in accordance with the prevailing standard of care for similar health

care providers under similar circumstances.

      213. Defendant SANTIAGO breached that duty and was negligent for at

least the following reasons:

             a.     Failing to adequately inform MR. HAND;

             b.     Failing to adequately recognize, timely diagnose, and treat MR.

HAND;

             c.     Failing to conduct adequate discharge planning prior to MR.

HAND transfer to general population on April 13, 2017, which increased his risk of

developing serious illness and infection;

             d.     Failing to timely, appropriately, and adequately assess and treat

MR. HAND’s symptoms and abnormal vital signs;

             e.     Failing to timely, appropriately, and adequately assess and treat

MR. HAND’s worsening condition during his RMC admission;




                                             50
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 51 of 82




             f.     Failing to timely order and review appropriate diagnostic and

laboratory tests to further evaluate and assess MR. HAND’s condition;

             g.     Failing to timely administer antibiotics to treat MR. HAND’s

infection;

             h.     Failing to coordinate care between health care providers and

advocate for MR. HAND;

             i.     Failing to timely provide for a transfer to a different facility for

appropriate care and/or intensive care with constant medical monitoring; and

             j.     Failing to timely, accurately, and appropriately document MR.

HAND.

      214. The actions and omissions of Defendant SANTIAGO, described above,

were negligent and below the applicable standards of care for physicians practicing

the specialty of specialty of correctional health services pursuant to Florida Statutes

section 766.102, i.e., below that level of care, skill, and treatment which, in light of

all relevant surrounding circumstances, is recognized as acceptable and appropriate

by reasonably prudent similar healthcare providers.

      215. As a direct and proximate result of the negligence described in this

Count, MR. HAND died and his Estate, his surviving wife, PHYLLIS A. HAND




                                          51
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 52 of 82




have suffered damages in the past and will continue to suffer in the future damages

and seeks relief as noted below.

      216. Plaintiff has complied with all common law and statutory conditions

precedent to bringing this action, including but not limited to all applicable

provisions of the Florida Medical Malpractice Act found in Chapter 766, Florida

Statutes, and all applicable provisions of Florida Statute §768.28, including timely

providing the required written notice to Defendant SANTIAGO.

      217. Undersigned counsel for Plaintiff hereby certifies that a reasonable

investigation has been undertaken in connection with this case and said investigation

has given rise to a good faith belief that grounds exist for a medical negligence action

against Defendant SANTIAGO.

                        COUNT IX
    MEDICAL NEGLIGENCE v. PETER FABIAN EDEMEKONG, M.D.

      218. Plaintiff realleges and incorporates by reference paragraphs 1-165 as if

set forth fully herein and further states:

      219. Defendant EDEMEKONG had a duty to render proper care and

treatment to MR. HAND in accordance with the prevailing standard of care for

similar health care providers under similar circumstances.

      220. Defendant EDEMEKONG breached that duty and was negligent for at

least the following reasons:



                                             52
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 53 of 82




             a.    Failing to adequately inform MR. HAND;

             b.    Failing to adequately recognize, timely diagnose, and treat MR.

HAND;

             c.    Failing to conduct adequate discharge planning prior to MR.

HAND transfer to general population on April 13, 2017, which increased his risk of

developing serious illness and infection;

             d.    Failing to timely, appropriately, and adequately assess and treat

MR. HAND’s symptoms and abnormal vital signs;

             e.    Failing to timely, appropriately, and adequately assess and treat

MR. HAND’s worsening condition during his RMC admission;

             f.    Failing to timely order and review appropriate diagnostic and

laboratory tests to further evaluate and assess MR. HAND’s condition;

             g.    Failing to timely administer antibiotics to treat MR. HAND’s

infection;

             h.    Failing to coordinate care between health care providers and

advocate for MR. HAND;

             i.    Failing to timely provide for a transfer to a different facility for

appropriate care and/or intensive care with constant medical monitoring; and




                                            53
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 54 of 82




             j.    Failing to timely, accurately, and appropriately document MR.

HAND.

      221. The actions and omissions of Defendant EDEMEKONG, described

above, were negligent and below the applicable standards of care for physicians

practicing the specialty of specialty of correctional health services pursuant to

Florida Statutes section 766.102, i.e., below that level of care, skill, and treatment

which, in light of all relevant surrounding circumstances, is recognized as acceptable

and appropriate by reasonably prudent similar healthcare providers.

      222. As a direct and proximate result of the negligence described in this

Count, MR. HAND died and his Estate, his surviving wife, PHYLLIS A. HAND

have suffered damages in the past and will continue to suffer in the future damages

and seeks relief as noted below.

      223. Plaintiff has complied with all common law and statutory conditions

precedent to bringing this action, including but not limited to all applicable

provisions of the Florida Medical Malpractice Act found in Chapter 766, Florida

Statutes, and all applicable provisions of Florida Statute §768.28, including timely

providing the required written notice to Defendant EDEMEKONG.

      224. Undersigned counsel for Plaintiff hereby certifies that a reasonable

investigation has been undertaken in connection with this case and said investigation




                                         54
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 55 of 82




has given rise to a good faith belief that grounds exist for a medical negligence action

against Defendant EDEMEKONG.

                         COUNT X
       MEDICAL NEGLIGENCE v. DRIANNA NISHELL LAW, ARNP

       225. Plaintiff realleges and incorporates by reference paragraphs 1-165 as if

set forth fully herein and further states:

       226. Defendant LAW had a duty to render proper care and treatment to MR.

HAND in accordance with the prevailing standard of care for similar health care

providers under similar circumstances.

       227. Defendant LAW breached that duty and was negligent for at least the

following reasons:

             a.      Failing to adequately inform MR. HAND;

             b.      Failing to adequately recognize, timely diagnose, and treat MR.

HAND;

             c.      Failing to conduct adequate discharge planning prior to MR.

HAND transfer to general population on April 13, 2017, which increased his risk of

developing serious illness and infection;

             d.      Failing to timely, appropriately, and adequately assess and treat

MR. HAND’s symptoms and abnormal vital signs;

///


                                             55
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 56 of 82




             e.    Failing to timely, appropriately, and adequately assess and treat

MR. HAND’s worsening condition during his RMC admission;

             f.    Failing to timely order and review appropriate diagnostic and

laboratory tests to further evaluate and assess MR. HAND’s condition;

             g.    Failing to timely administer antibiotics to treat MR. HAND’s

infection;

             h.    Failing to coordinate care between health care providers and

advocate for MR. HAND;

             i.    Failing to timely provide for a transfer to a different facility for

appropriate care and/or intensive care with constant medical monitoring;

             j.    Failing to timely, accurately, and appropriately document MR.

HAND;

             k.    Failing to ensure that MR. HAND was evaluated by his primary

care provider after her encounter with MR. HAND on May 5 or May 8, 207, for

follow-up per her treatment plan;

             l.    Prescribing ibuprofen for MR. HAND, a mediation known for

causing GI problems;

             m.    Failing to address MR. HAND’s serious complaints of

abdominal pain, nausea, vomiting, and diarrhea;




                                         56
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 57 of 82




             n.     Falsifying health records;

             o.     Failing to timely notify physicians of MR. HAND’s abnormal

assessments, and failing to document any follow-up assessments; and

             p.     Failing to timely, accurately, and appropriately document MR.

HAND’s condition in his medical records.

      228. The actions and omissions of Defendant LAW, described above, were

negligent and below the applicable standards of care for physicians practicing the

specialty of specialty of correctional health services pursuant to Florida Statutes

section 766.102, i.e., below that level of care, skill, and treatment which, in light of

all relevant surrounding circumstances, is recognized as acceptable and appropriate

by reasonably prudent similar healthcare providers.

      229. As a direct and proximate result of the negligence described in this

Count, MR. HAND died and his Estate, his surviving wife, PHYLLIS A. HAND

have suffered damages in the past and will continue to suffer in the future damages

and seeks relief as noted below.

      230. Plaintiff has complied with all common law and statutory conditions

precedent to bringing this action, including but not limited to all applicable

provisions of the Florida Medical Malpractice Act found in Chapter 766, Florida

Statutes, and all applicable provisions of Florida Statute §768.28, including timely

providing the required written notice to Defendant LAW.

                                          57
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 58 of 82




      231. Undersigned counsel for Plaintiff hereby certifies that a reasonable

investigation has been undertaken in connection with this case and said investigation

has given rise to a good faith belief that grounds exist for a medical negligence action

against Defendant LAW.

                          COUNT XI
      VICARIOUS LIABILITY v. MHM HEALTH PROFESSIONALS

      232. Plaintiff realleges and incorporates by reference paragraphs 1-165 as if

set forth fully herein and further states:

      233. Defendant MHM is vicariously liable to the ESTATE OF GLENN

MITCHELL HAND, and PHYLLIS A. HAND, his surviving wife, for the harms

and damages sustained as a result of the medical negligence of Defendant

RODRIGUEZ-RIVERA, Defendant SAINT CHARLES, Defendant SANTIAGO,

Defendant EDEMEKONG, Defendant LAW, and the nursing staff, in that,

Defendant RODRIGUEZ-RIVERA, Defendant SAINT CHARLES, Defendant

SANTIAGO, Defendant EDEMEKONG, Defendant LAW, and the nursing staff

were either employees, agents and/or borrowed servants of Defendant MHM, and at

all times material, Defendant RODRIGUEZ-RIVERA, Defendant SAINT

CHARLES, Defendant SANTIAGO, Defendant EDEMEKONG, Defendant LAW,

and the nursing staff were acting within the course and scope of his/her/its/their

employment and/or agency relationship with Defendant MHM.


                                             58
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 59 of 82




       234. As a direct and proximate result of the medical negligence described in

this Count, MR. HAND died and his Estate, his surviving wife, PHYLLIS A. HAND

have suffered damages in the past and will continue to suffer in the future damages

and seeks relief as noted below.

                           COUNT XII
          VICARIOUS LIABILITY v. FRANCIS D. ONG, M.D., P.A.

                                (COUNT DISMISSED)

                               COUNT XIII
   DELIBERATE INDIFFERENCE & FAILURE TO TREAT UNDER 42
   U.S.C. § 1983 v. DAVID E. RODRIGUEZ-RIVERA, M.D., a.k.a. DAVID
                           RODRIGUEZ, M.D.
                        (individual capacity claim)

       235. Plaintiff realleges and incorporates by reference all prior paragraphs

as if set forth fully herein and further states:

       236. MR. HAND was a patient in the care of Defendant RODRIGUEZ-

RIVERA while incarcerated at RMC.

       237. At all times relevant to this lawsuit, Defendant RODRIGUEZ-RIVERA

was acting under the color of statute, ordinance, custom, or usage in his individual

capacity as a medical doctor at RMC.

       238. Plaintiff is entitled to relief against Defendant RODRIGUEZ-RIVERA

for violation of the Eighth Amendment to the U.S. Constitution.

///



                                            59
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 60 of 82




          239. Defendant RODRIGUEZ-RIVERA acted with deliberate indifference

included, but not limited to the commission and/or omission of the following acts:

               a.     Failing to timely diagnose MR. HAND;

               b.     Ignoring and failing to review critical test results indicating a

serious infection;

               c.     Failing to address the source of MR. HAND’s infection;

               d.     Failure to provide MR. HAND timely treatment for infection or

to transfer him to medical providers or a medical facility that could provide

treatment;

               e.     Unconscionable adherence to a medical provider who

consistently failed to provide needed care to prisoners to save costs and maximize

profit;

               f.     Failure to ensure that MR. HAND received follow-up evaluation

and treatment;

               g.     Failure to maintain policies and protocols to make sure that

prisoners, such as MR. HAND, with serious chronic and acute medical conditions

are timely treated;

///

///




                                           60
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 61 of 82




             h.        Continual and systematic failure to respond to MR. HAND’s

changing medical condition in a timely manner, over a period of approximately two

weeks, resulting his death;

      240. Defendant RODRIGUEZ-RIVERA knew about MR. HAND’s

documented medical needs and symptoms, knew that MR. HAND’s basic medical

needs were not being met and that the treatment offered was totally insufficient in

addressing his symptoms and serious medical condition.

      241. Defendant RODRIGUEZ-RIVERA totally failed to diagnose MR.

HAND and allowed him to become septic and sustain and suffer from multi-organ

failure while being admitted at RMC without any meaningful plan to diagnose,

monitor, or treat his rapidly deteriorating medical condition.

      242. Defendant        RODRIGUEZ-RIVERA          disregarded    MR.    HAND’s

symptoms, vital signs, and lab results and failed to treat him, despite knowing that

he required adequate medical care.

      243. Defendant RODRIGUEZ-RIVERA failed to even acknowledge MR.

HAND’s symptoms, vital signs, or the critical test results that objectively identified

a serious infection.

      244. Defendant RODRIGUEZ-RIVERA failed to perform any assessment

to identify the source of MR. HAND’s infection.




                                         61
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 62 of 82




      245. Defendant RODRIGUEZ-RIVERA was obviously indifferent to MR.

HAND’s serious medical needs and failed to address or attempt to address his

symptoms in any meaningful way whatsoever.

      246. Defendant RODRIGUEZ-RIVERA provided such cursory treatment to

MR. HAND that is essentially amounted to no treatment at all.            Further, the

treatment, if any provided at all, was pursued by easier less effective means.

      247. Defendant RODRIGUEZ-RIVERA totally failed to acknowledge or

follow up on MR. HAND’s serious medical needs in any way.

      248. Defendant RODRIGUEZ-RIVERA never reviewed the critical lab

results that indicated a severe infection, that had he reviewed, would have results in

further physical evaluation and medical treatment and/or a transfer to a different

facility. Instead, MR. HAND did not receive necessary or thorough evaluations,

ultimately leading to his death.

      249. Defendant RODRIGUEZ-RIVERA was deliberately, recklessly and

wantonly indifferent to MR. HAND’s health and grossly negligent in the care (or

lack thereof) provided to MR. HAND.

      250. The acts and omissions of Defendant RODRIGUEZ-RIVERA amount

to deliberate indifference to MR. HAND’s serious medical needs and were a direct

and proximate cause of MR. HAND’s death.




                                         62
       Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 63 of 82




        251. The acts and omissions of these Defendant RODRIGUEZ-RIVERA

constitutes willful, wanton, reckless, conscious, and deliberate indifference and

disregard of MR. HAND’s constitutional rights, such that Plaintiff is entitled to

recover punitive damages.

        252. As it was necessary for Plaintiff to hire the undersigned attorney to

represent Plaintiff, Plaintiff is entitled to an award of attorneys’ fees and costs.

        253. WHEREFORE, Plaintiff, the ESTATE OF GLENN MITCHELL

HAND, by and through PHYLLIS A. HAND, Personal Representative seeks relief

as noted below.

                                 COUNT XIV
      DELIBERATE INDIFFERENCE & FAILURE TO TREAT UNDER 42
            U.S.C. § 1983 v. JEAN MAX SAINT CHARLES, M.D.
                          (individual capacity claim)

        254. Plaintiff realleges and incorporates by reference all prior paragraphs

as if set forth fully herein and further states:

        255. MR. HAND was a patient in the care of Defendant SAINT CHARLES

while incarcerated at RMC.

        256. At all times relevant to this lawsuit, Defendant SAINT CHARLES was

acting under the color of statute, ordinance, custom, or usage in his individual

capacity as a medical doctor at RMC.

///



                                            63
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 64 of 82




          257. Plaintiff is entitled to relief against Defendant SAINT CHARLES for

violation of the Eighth Amendment to the U.S. Constitution.

          258. Defendant SAINT CHARLES acted with deliberate indifference

included, but not limited to the commission and/or omission of the following acts:

               a.    Failing to conduct adequate discharge planning prior to MR.

HAND transfer to general population on April 13, 2017, which increased his risk of

developing serious illness and infection;

               b.    Failing to timely diagnose MR. HAND;

               c.    Ignoring and failing to review critical test results indicating a

serious infection;

               d.    Failing to address the source of MR. HAND’s infection;

               e.    Failure to provide MR. HAND timely treatment for infection or

to transfer him to medical providers or a medical facility that could provide

treatment;

               f.    Unconscionable adherence to a medical provider who

consistently failed to provide needed care to prisoners to save costs and maximize

profit;

               g.    Failure to ensure that MR. HAND received follow-up evaluation

and treatment;




                                            64
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 65 of 82




             h.       Failure to maintain policies and protocols to make sure that

prisoners, such as MR. HAND, with serious chronic and acute medical conditions

are timely treated;

             i.       Continual and systematic failure to respond to MR. HAND’s

changing medical condition in a timely manner, over a period of approximately two

weeks, resulting his death;

      259. Defendant SAINT CHARLES knew about MR. HAND’s documented

medical needs and symptoms, knew that MR. HAND’s basic medical needs were

not being met and that the treatment offered was totally insufficient in addressing

his symptoms and serious medical condition.

      260. Defendant SAINT CHARLES totally failed to diagnose MR. HAND

and allowed him to become septic and sustain and suffer from multi-organ failure

while being admitted at RMC without any meaningful plan to diagnose, monitor, or

treat his rapidly deteriorating medical condition.

      261. Defendant SAINT CHARLES disregarded MR. HAND’s symptoms,

vital signs, and lab results and failed to treat him, despite knowing that he required

adequate medical care.




                                         65
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 66 of 82




       262. Defendant SAINT CHARLES failed to even acknowledge MR.

HAND’s symptoms, vital signs, or the critical test results that objectively identified

a serious infection.

       263. Defendant SAINT CHARLES failed to perform any assessment to

identify the source of MR. HAND’s infection.

       264. Defendant SAINT CHARLES was obviously indifferent to MR.

HAND’s serious medical needs and failed to address or attempt to address his

symptoms in any meaningful way whatsoever.

       265. Defendant SAINT CHARLES provided such cursory treatment to MR.

HAND that is essentially amounted to no treatment at all. Further, the treatment, if

any provided at all, was pursued by easier less effective means.

       266. Defendant SAINT CHARLES totally failed to acknowledge or follow

up on MR. HAND’s serious medical needs in any way.

       267. Defendant SAINT CHARLES never reviewed the critical lab results

that indicated a severe infection, that had he reviewed, would have results in further

physical evaluation and medical treatment and/or a transfer to a different facility.

Instead, MR. HAND did not receive necessary or thorough evaluations, ultimately

leading to his death.

///




                                         66
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 67 of 82




       268. Defendant SAINT CHARLES was deliberately, recklessly and

wantonly indifferent to MR. HAND’s health and grossly negligent in the care (or

lack thereof) provided to MR. HAND.

       269. The acts and omissions of Defendant SAINT CHARLES amount to

deliberate indifference to MR. HAND’s serious medical needs and were a direct and

proximate cause of MR. HAND’s death.

       270. The acts and omissions of these Defendant SAINT CHARLES

constitutes willful, wanton, reckless, conscious, and deliberate indifference and

disregard of MR. HAND’s constitutional rights, such that Plaintiff is entitled to

recover punitive damages.

       271. As it was necessary for Plaintiff to hire the undersigned attorney to

represent Plaintiff, Plaintiff is entitled to an award of attorneys’ fees and costs.

       272. WHEREFORE, Plaintiff, the ESTATE OF GLENN MITCHELL

HAND, by and through PHYLLIS A. HAND, Personal Representative seeks relief

as noted below.

                               COUNT XV
  DELIBERATE INDIFFERENCE & FAILURE TO TREAT UNDER 42
U.S.C. § 1983 v. JUAN SANTIAGO, M.D. a.k.a JUAN SANTIAGO RIVERA,
                                   M.D.
                        (individual capacity claim)

       273. Plaintiff realleges and incorporates by reference all prior paragraphs

as if set forth fully herein and further states:

                                            67
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 68 of 82




          274. MR. HAND was a patient in the care of Defendant SANTIAGO while

incarcerated at RMC.

          275. At all times relevant to this lawsuit, Defendant SANTIAGO was acting

under the color of statute, ordinance, custom, or usage in his individual capacity as

a medical doctor at RMC.

          276. Plaintiff is entitled to relief against Defendant SANTIAGO for

violation of the Eighth Amendment to the U.S. Constitution.

          277. Defendant SANTIAGO acted with deliberate indifference included, but

not limited to the commission and/or omission of the following acts:

                a.    Failing to timely diagnose MR. HAND;

                b.    Ignoring and failing to review critical test results indicating a

serious infection;

                c.    Failing to address the source of MR. HAND’s infection;

                d.    Failure to provide MR. HAND timely treatment for infection or

to transfer him to medical providers or a medical facility that could provide

treatment;

                e.    Unconscionable adherence to a medical provider who

consistently failed to provide needed care to prisoners to save costs and maximize

profit;




                                           68
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 69 of 82




             f.       Failure to ensure that MR. HAND received follow-up evaluation

and treatment;

             g.       Failure to maintain policies and protocols to make sure that

prisoners, such as MR. HAND, with serious chronic and acute medical conditions

are timely treated;

             h.       Continual and systematic failure to respond to MR. HAND’s

changing medical condition in a timely manner, over a period of approximately two

weeks, resulting his death;

      278. Defendant SANTIAGO knew about MR. HAND’s documented

medical needs and symptoms, knew that MR. HAND’s basic medical needs were

not being met and that the treatment offered was totally insufficient in addressing

his symptoms and serious medical condition.

      279. Defendant SANTIAGO totally failed to diagnose MR. HAND and

allowed him to become septic and sustain and suffer from multi-organ failure while

being admitted at RMC without any meaningful plan to diagnose, monitor, or treat

his rapidly deteriorating medical condition.

      280. Defendant SANTIAGO disregarded MR. HAND’s symptoms, vital

signs, and lab results and failed to treat him, despite knowing that he required

adequate medical care.




                                          69
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 70 of 82




       281. Defendant SANTIAGO failed to even acknowledge MR. HAND’s

symptoms, vital signs, or the critical test results that objectively identified a serious

infection.

       282. Defendant SANTIAGO failed to perform any assessment to identify the

source of MR. HAND’s infection.

       283. Defendant SANTIAGO was obviously indifferent to MR. HAND’s

serious medical needs and failed to address or attempt to address his symptoms in

any meaningful way whatsoever.

       284. Defendant SANTIAGO provided such cursory treatment to MR.

HAND that is essentially amounted to no treatment at all. Further, the treatment, if

any provided at all, was pursued by easier less effective means.

       285. Defendant SANTIAGO totally failed to acknowledge or follow up on

MR. HAND’s serious medical needs in any way.

       286. Defendant SANTIAGO never reviewed the critical lab results that

indicated a severe infection, that had he reviewed, would have results in further

physical evaluation and medical treatment and/or a transfer to a different facility.

Instead, MR. HAND did not receive necessary or thorough evaluations, ultimately

leading to his death.

///




                                           70
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 71 of 82




       287. Defendant SANTIAGO was deliberately, recklessly and wantonly

indifferent to MR. HAND’s health and grossly negligent in the care (or lack thereof)

provided to MR. HAND.

       288. The acts and omissions of Defendant SANTIAGO amount to deliberate

indifference to MR. HAND’s serious medical needs and were a direct and proximate

cause of MR. HAND’s death.

       289. The acts and omissions of these Defendant SANTIAGO constitutes

willful, wanton, reckless, conscious, and deliberate indifference and disregard of

MR. HAND’s constitutional rights, such that Plaintiff is entitled to recover punitive

damages.

       290. As it was necessary for Plaintiff to hire the undersigned attorney to

represent Plaintiff, Plaintiff is entitled to an award of attorneys’ fees and costs.

       291. WHEREFORE, Plaintiff, the ESTATE OF GLENN MITCHELL

HAND, by and through PHYLLIS A. HAND, Personal Representative seeks relief

as noted below.

                              COUNT XVI
   DELIBERATE INDIFFERENCE & FAILURE TO TREAT UNDER 42
        U.S.C. § 1983 v. PETER FABIAN EDEMEKONG, M.D.
                       (individual capacity claim)

       292. Plaintiff realleges and incorporates by reference all prior paragraphs

as if set forth fully herein and further states:



                                            71
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 72 of 82




          293. MR. HAND was a patient in the care of Defendant EDEMEKONG

while incarcerated at RMC.

          294. At all times relevant to this lawsuit, Defendant EDEMEKONG was

acting under the color of statute, ordinance, custom, or usage in his individual

capacity as a medical doctor at RMC.

          295. Plaintiff is entitled to relief against Defendant EDEMEKONG for

violation of the Eighth Amendment to the U.S. Constitution.

          296. Defendant EDEMEKONG acted with deliberate indifference included,

but not limited to the commission and/or omission of the following acts:

               a.    Failing to timely diagnose MR. HAND;

               b.    Ignoring and failing to review critical test results indicating a

serious infection;

               c.    Failing to address the source of MR. HAND’s infection;

               d.    Failure to provide MR. HAND timely treatment for infection or

to transfer him to medical providers or a medical facility that could provide

treatment;

               e.    Unconscionable adherence to a medical provider who

consistently failed to provide needed care to prisoners to save costs and maximize

profit;




                                          72
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 73 of 82




             f.       Failure to ensure that MR. HAND received follow-up evaluation

and treatment;

             g.       Failure to maintain policies and protocols to make sure that

prisoners, such as MR. HAND, with serious chronic and acute medical conditions

are timely treated;

             h.       Continual and systematic failure to respond to MR. HAND’s

changing medical condition in a timely manner, over a period of approximately two

weeks, resulting his death;

      297. Defendant EDEMEKONG knew about MR. HAND’s documented

medical needs and symptoms, knew that MR. HAND’s basic medical needs were

not being met and that the treatment offered was totally insufficient in addressing

his symptoms and serious medical condition.

      298. Defendant EDEMEKONG totally failed to diagnose MR. HAND and

allowed him to become septic and sustain and suffer from multi-organ failure while

being admitted at RMC without any meaningful plan to diagnose, monitor, or treat

his rapidly deteriorating medical condition.

      299. Defendant EDEMEKONG disregarded MR. HAND’s symptoms, vital

signs, and lab results and failed to treat him, despite knowing that he required

adequate medical care.




                                          73
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 74 of 82




       300. Defendant EDEMEKONG failed to even acknowledge MR. HAND’s

symptoms, vital signs, or the critical test results that objectively identified a serious

infection.

       301. Defendant EDEMEKONG failed to perform any assessment to identify

the source of MR. HAND’s infection.

       302. Defendant EDEMEKONG was obviously indifferent to MR. HAND’s

serious medical needs and failed to address or attempt to address his symptoms in

any meaningful way whatsoever.

       303. Defendant EDEMEKONG provided such cursory treatment to MR.

HAND that is essentially amounted to no treatment at all. Further, the treatment, if

any provided at all, was pursued by easier less effective means.

       304. Defendant EDEMEKONG totally failed to acknowledge or follow up

on MR. HAND’s serious medical needs in any way.

       305. Defendant EDEMEKONG never reviewed the critical lab results that

indicated a severe infection, that had he reviewed, would have results in further

physical evaluation and medical treatment and/or a transfer to a different facility.

Instead, MR. HAND did not receive necessary or thorough evaluations, ultimately

leading to his death.

///




                                           74
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 75 of 82




       306. Defendant EDEMEKONG was deliberately, recklessly and wantonly

indifferent to MR. HAND’s health and grossly negligent in the care (or lack thereof)

provided to MR. HAND.

       307. The acts and omissions of Defendant EDEMEKONG amount to

deliberate indifference to MR. HAND’s serious medical needs and were a direct and

proximate cause of MR. HAND’s death.

       308. The acts and omissions of these Defendant EDEMEKONG constitutes

willful, wanton, reckless, conscious, and deliberate indifference and disregard of

MR. HAND’s constitutional rights, such that Plaintiff is entitled to recover punitive

damages.

       309. As it was necessary for Plaintiff to hire the undersigned attorney to

represent Plaintiff, Plaintiff is entitled to an award of attorneys’ fees and costs.

       310. WHEREFORE, Plaintiff, the ESTATE OF GLENN MITCHELL

HAND, by and through PHYLLIS A. HAND, Personal Representative seeks relief

as noted below.

                             COUNT XVII
   DELIBERATE INDIFFERENCE & FAILURE TO TREAT UNDER 42
          U.S.C. § 1983 v. DRIANNA NISHELL LAW, ARNP
                      (individual capacity claim)

       311. Plaintiff realleges and incorporates by reference all prior paragraphs

as if set forth fully herein and further states:



                                            75
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 76 of 82




          312. MR. HAND was a patient in the care of Defendant LAW while

incarcerated at RMC.

          313. At all times relevant to this lawsuit, Defendant LAW was acting under

the color of statute, ordinance, custom, or usage in his individual capacity as a

medical doctor at RMC.

          314. Plaintiff is entitled to relief against Defendant LAW for violation of the

Eighth Amendment to the U.S. Constitution.

          315. Defendant LAW acted with deliberate indifference included, but not

limited to the commission and/or omission of the following acts:

                a.     Failing to timely diagnose MR. HAND;

                b.     Ignoring and failing to review critical test results indicating a

serious infection;

                c.     Failing to address the source of MR. HAND’s infection;

                d.     Failure to provide MR. HAND timely treatment for infection or

to transfer him to medical providers or a medical facility that could provide

treatment;

                e.     Unconscionable adherence to a medical provider who

consistently failed to provide needed care to prisoners to save costs and maximize

profit;




                                            76
        Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 77 of 82




               f.     Failure to ensure that MR. HAND received follow-up evaluation

and treatment;

               g.     Failure to maintain policies and protocols to make sure that

prisoners, such as MR. HAND, with serious chronic and acute medical conditions

are timely treated;

               h.     Continual and systematic failure to respond to MR. HAND’s

changing medical condition in a timely manner, over a period of approximately two

weeks, resulting his death;

         316. Defendant LAW knew about MR. HAND’s documented medical needs

and symptoms, knew that MR. HAND’s basic medical needs were not being met and

that the treatment offered was totally insufficient in addressing his symptoms and

serious medical condition.

         317. Defendant LAW totally failed to diagnose MR. HAND and allowed

him to become septic and sustain and suffer from multi-organ failure while being

treated at RMC without any meaningful plan to diagnose, monitor, or treat his

rapidly deteriorating medical condition.

         318. Defendant LAW disregarded MR. HAND’s symptoms, vital signs, and

lab results and failed to treat him, despite knowing that he required adequate medical

care.




                                           77
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 78 of 82




       319. Defendant LAW failed to even acknowledge MR. HAND’s symptoms,

vital signs, or the critical test results that objectively identified a serious infection.

       320. Defendant LAW failed to perform any assessment to identify the source

of MR. HAND’s infection.

       321. Defendant LAW was obviously indifferent to MR. HAND’s serious

medical needs and failed to address or attempt to address his symptoms in any

meaningful way whatsoever.

       322. Defendant LAW provided such cursory treatment to MR. HAND that

is essentially amounted to no treatment at all. Further, the treatment, if any provided

at all, was pursued by easier less effective means.

       323. Defendant LAW totally failed to acknowledge or follow up on MR.

HAND’s serious medical needs in any way.

       324. Defendant LAW never reviewed the critical lab results that indicated a

severe infection, that had he reviewed, would have results in further physical

evaluation and medical treatment and/or a transfer to a different facility. Instead,

MR. HAND did not receive necessary or thorough evaluations, ultimately leading

to his death.

///

///




                                            78
     Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 79 of 82




      325. Defendant LAW was deliberately, recklessly and wantonly indifferent

to MR. HAND’s health and grossly negligent in the care (or lack thereof) provided

to MR. HAND.

      326. The acts and omissions of Defendant LAW amount to deliberate

indifference to MR. HAND’s serious medical needs and were a direct and proximate

cause of MR. HAND’s death.

      327. The acts and omissions of these Defendant LAW constitutes willful,

wanton, reckless, conscious, and deliberate indifference and disregard of MR.

HAND’s constitutional rights, such that Plaintiff is entitled to recover punitive

damages.

      328. As it was necessary for Plaintiff to hire the undersigned attorney to

represent Plaintiff, Plaintiff is entitled to an award of attorneys’ fees and costs.

      329. WHEREFORE, Plaintiff, the ESTATE OF GLENN MITCHELL

HAND, by and through PHYLLIS A. HAND, Personal Representative seeks relief

as noted below.

                    DAMAGES AND PRAYER FOR RELIEF

    WHEREFORE, the Plaintiff, the ESTATE OF GLENN MITCHELL HAND,

by and through PHYLLIS A. HAND, Personal Representative, prays for relief and

demands     judgment     against    Defendant     FLORIDA       DEPARTMENT             OF




                                           79
      Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 80 of 82




CORRECTIONS; Defendant CENTURION OF FLORIDA; Defendant MHM

HEALTH PROFESSIONALS; Defendant DAVID E. RODRIGUEZ-RIVERA,

M.D., a.k.a. DAVID RODRIGUEZ, M.D.; Defendant JEAN MAX SAINT

CHARLES, M.D.; Defendant JUAN SANTIAGO RIVERA, M.D.; Defendant

PETER FABIAN EDEMEKONG, M.D.; Defendant DRIANNA NISHELL LAW,

ARNP for damages in excess of Seventy Five Thousand Dollars ($75,000.00) as

follows:

       A.    Wrongful death damages including: (1) survivor PHYLLIS A. HAND,

MR. HAND’s surviving wife - loss of her husband’s support and services, the loss

of his companionship and protection, and mental pain and suffering as a result of the

injury and subsequent death of her husband; (2) Estate of GLENN MITCHELL

HAND – loss of net accumulations, medical, nursing, and funeral expenses; and (3)

all other damages allowed by law.

       B.    Attorney’s fees and costs as permitted by law;

       C.    Punitive damages as permitted by law;

       D.    Pre-judgment and post-judgment interest as permitted by law;

       E.    A jury trial on all Counts; and

       F.    Any such further and additional relief as this Court deems proper.

///




                                         80
Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 81 of 82




 TRIAL BY JURY IS AND HAS BEEN DEMANDED.

 Dated this 28th day of July 2020.

                                     /s/ Adam Anderson
                                     Adam C. Anderson, Esq.
                                     Florida Bar No. 125640
                                     ADAM ANDERSON LAW FIRM
                                     5 Miracle Strip Loop, Suite 7
                                     Panama City Beach, FL 32407
                                     Phone: (850) 588-3288
                                     Fax:      (850) 588-3287
                                     Email: adam@winwithadam.com
                                     Attorney for Plaintiff




                                     81
    Case 4:20-cv-00066-AW-HTC Document 39 Filed 07/28/20 Page 82 of 82




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 28, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send

a notice of electronic filing to the following: Francis H. Sheppard at

fsheppard@rumberger.com and Kayla E. Platt Rady at krady@rumberger.com

(counsel for Defendants Centurion of Florida; MHM Health Professionals, Inc.;

David E. Rodriguez-Rivera, M.D., a/k/a David Rodriguez, M.D.; Jean Max Saint

Charles, M.D.; Juan Santiago, M.D. a/k/a Juan Santiago Rivera, M.D.; Peter Fabian

Edemekong, M.D.; Drianna Nishell Law, ARNP), Thomas R. Thompson at

tom@tcslawfirm.net and Mallory R. Bennett at mallory@tcslawfirm.net (counsel

for Defendant Florida Department of Corrections).

      DATED this 28th day of July 2020.


                                          /s/ Adam Anderson
                                          Adam C. Anderson, Esq.
                                          Florida Bar No. 125640
                                          ADAM ANDERSON LAW FIRM
                                          5 Miracle Strip Loop, Ste. 7
                                          Panama City Beach, Florida 32407
                                          Phone: (850) 588-3288
                                          Fax:      (850) 588-3287
                                          Email: adam@winwithadam.com
                                              Attorney for Plaintiff




                                       82
